 1

 2                                  [PROPOSED] ORDER
 3
           Having read the Request for Telephonic Appearance by Defendant Online
 4

 5
     Information Services, Inc. and Plaintiff Nathan J. Graf, the Court finds that good cause

 6   exists therefore.
 7
           Accordingly, the Court hereby orders that:
 8

 9
           David J. Kaminski, counsel of record for Defendant Online Information Services,

10   Inc. may appear telephonically on January 30, 2019 at 2:00 p.m., for the Case
11
     Management Conference in this matter.
12

13

14           January 24, 2019
     Dated: ___________________                     __________________________
15
                                                    HONORABLE JON S. TIGAR
                                                    UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -4-            STIPULATION TO REQUEST TELEPHONIC
29
                                                                                    APPEARANCE
                                                                        CASE NO: 3:18-cv-06517-JST
30
